DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 11/7/2016, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.

Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-2, 4-5, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2009/0141093 A1) in view of Silverbrook (U.S. 2002/0180834 A1).
Lee et al. teach the following claimed limitations:
Regarding independent Claim 1, a liquid discharge head (110, 140, 146, §§0053-0054, Figs. 1-4, 7), comprising: 
a connector component (131, 133, §§0067-0068, 0073 and Fig. 7) electrically connectable to a drive board; 
a head unit (146, §0053 and Fig. 7) to which ink from an ink chamber (102, §0056 and Figs. 1, 3) is supplied; and 
a relay module component (140, §§0053-0054, Figs. 1-4, 7) between the connector component and the head unit, the relay module component being detachable from the connector component (§§0053-0054, Figs. 1-4), the relay module component including a channel (§0078) to supply the ink supplied from the ink chamber to the head unit.
Regarding Claim 2, wherein the relay module component includes an ink supply port (170, §0076 and Figs. 7-10) to receive the ink supplied from the ink chamber, the head unit includes a plurality of supply ports to receive the ink supplied from the ink supply port (14 chips 146 shown in Fig. 7 each have at least one supply port), the plurality of supply ports is greater in number than the ink supply port, and the channel of the relay module component is branched between the ink supply port and the plurality of supply ports (§0078).
Regarding Claim 4, the connector component is configured to divide a current to control a temperature inside the relay module component (plurality of terminal pins 136 are inserted into the plurality of terminal holes 132 of the first power connector 131, §0078 and Figs. 2, 7).
Regarding Claim 5, wherein the relay module component includes a stirrer (ink channels, §0078) configured to stir the ink in the relay module component (when the cradle 110 and print head 140 are pivoted as shown in Figs. 1-5).
Regarding Claim 10, wherein a pressure of the ink supplied to the channel of the relay module component is adjustable (103, Abstract, §0056 and Fig. 3).
Regarding Claim 13, a liquid discharge apparatus (Abstract), comprising the liquid discharge head.
Lee et al. do not teach the following claimed limitations: 
Regarding independent Claim 1, the relay module component being detachable from the head unit.
Silverbrook teaches the following claimed limitations:
Regarding independent Claim 1, the relay module component being detachable from the head unit (Claim 9).
Regarding independent Claim 1, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the relay module component being detachable from the head unit, taught by Silverbrook into Lee et al. for the purpose of facilitating the replacement of printhead chips if necessary (Claim 9).




Allowable Subject Matter
7.	Claims 3, 6-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for allowance of claim 3 is the inclusion of the limitations of a liquid discharge head wherein the relay module component includes a plurality of ink supply ports to receive the ink supplied from the ink chamber, the head unit includes a supply port to receive the ink supplied from the plurality of ink supply ports, the supply port is smaller in number than the plurality of ink supply ports, and the channel of the relay module component is branched between the ink plurality of supply ports and the supply port. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record.
The primary reason for allowance of claim 6 is the inclusion of the limitations of a liquid discharge head wherein the relay module component includes a removable filter in the channel. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record.
The primary reason for allowance of claim 7 is the inclusion of the limitations of a liquid discharge head wherein the head unit includes a reference pin, and the relay module component includes a pin receiving groove to align with the reference pin. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record. 
The primary reason for allowance of claims 8-9 is the inclusion of the limitations of a liquid discharge head wherein the relay module component includes a projection to contact a side 
The primary reason for allowance of claims 11-12 is the inclusion of the limitations of a liquid discharge head wherein the relay module component includes: a plurality of first relay portions at both end portions of the head unit, each of the plurality of first relay portions having a vertical channel to supply the ink supplied from the ink chamber to the head unit; and a second relay portion having a horizontal channel to relay supply of the ink between the plurality of first relay portions. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853     




/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853